     Case 2:20-cv-02132-APG-EJY Document 4 Filed 12/01/20 Page 1 of 2




 1                                  UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3                                                     ***
 4   THOMAS W. CURTIS,                                             Case No.: 2:20-cv-02132-APG-EJY
 5                    Plaintiff,
                                                                              ORDER
 6            v.
 7   PROTECTIVE FORCE INTERNATIONAL,
     INC.,
 8
                      Defendant.
 9

10           Plaintiff, proceeding pro se, filed what appears to be a Complaint and Summons (ECF Nos.
11   1-1, 1-2), thereby initiating a civil action in this Court.
12           Plaintiff has not submitted an application to proceed in forma pauperis, which he must do
13   pursuant to 28 U.S.C. § 1915(a)(1) and the U.S. District Court for the District of Nevada Local Rule
14   LSR 1-1. Local Rule LSR 1-1 states: “Any person who is unable to prepay the fees in a civil case
15   may apply to the court for leave to proceed in forma pauperis. The application must be made on the
16   form provided by the court and must include a financial affidavit disclosing the applicant’s income,
17   assets, expenses, and liabilities.” Because Plaintiff has not submitted an in forma pauperis
18   application his request to proceed without prepaying fees is denied without prejudice.
19           Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Motion for Application to Proceed
20   without prepaying fees or costs, docketed at ECF No. 1, is DENIED without prejudice.
21           IT IS FURTHER ORDERED that the Clerk of Court shall retain Plaintiff’s proposed
22   Complaint (ECF No. 1-1) but shall not file it at this time.
23           IT IS FURTHER ORDERED that the Clerk of Court shall send Plaintiff the approved form
24   application to proceed in forma pauperis by a non-prisoner, as well as the document entitled
25   information and instructions for filing an in forma pauperis application.
26

27

28
                                                         1
     Case 2:20-cv-02132-APG-EJY Document 4 Filed 12/01/20 Page 2 of 2




 1           IT IS FURTHER ORDERED that within thirty (30) days from the date of this Order,

 2   Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis, on the correct

 3   form, in compliance with 28 U.S.C. § 1915(a) and LSR 1-1; or (2) pay the full $400 fee for filing a

 4   civil action (which includes the $350 filing fee and the $50 administrative fee). Failure to comply

 5   with this Order may result in a recommendation to dismiss this action.

 6           Dated this 1st day of December, 2020

 7

 8

 9                                                   ELAYNA J. YOUCHAH
                                                     UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                        2
